Citation Nr: 1733502	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-39 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1962 to December 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded this matter in October 2015 and May 2016.

Following the RO's most recent adjudication of this matter in a September 2016 supplemental statement of the case, additional evidence, to include additional VA treatment records, was associated with the record.  However, the additional evidence is not relevant to the matter on appeal.  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2016).

In its May 2016 remand, the Board noted that the issues of entitlement to service connection for a neck disability and entitlement to service connection for a back disability were raised by the record in a December 1976 application for benefits, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore referred those issues to the AOJ for appropriate action.  A review of the record reveals that the AOJ has not yet taken action as to those issues.  Accordingly, the Board again finds that the issues of entitlement to service connection for a neck disability and entitlement to service connection for a back disability have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A foot disorder was not noted on examination upon entrance into active service.

2.  The Veteran's bilateral pes planus clearly and unmistakably existed prior to his entrance into active service.

3.  The Veteran's preexisting bilateral pes planus clearly and unmistakably was not aggravated beyond its natural progression by his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim was filed as a "fully developed claim" pursuant to the Secretary's program to expedite VA claims.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, the Veteran's and VA's respective duties for obtaining such evidence, and information relating to how VA assigns disability ratings and effective dates.  In his claim, the Veteran certified that he received notice of the evidence necessary to substantiate a claim for veterans disability compensation and related compensation benefits.  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in July 2014.  Therefore, the Board finds that VA has satisfied its duty to notify the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records and VA treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations as to his bilateral pes planus in December 2015 and June 2016.  The examiners who conducted the VA examinations reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's pes planus, to include whether the condition preexisted the Veteran's active service and whether the condition was aggravated by such service.  In the aggregate, the examinations provide all medical information necessary to make a decision as to the Veteran's claim.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in October 2015 and May 2016.  The October 2015 Board remand directed the AOJ to obtain any VA outpatient treatment records from the VA Loma Linda Healthcare System and associate them with the record; provide the Veteran with a VA examination as to his bilateral pes planus; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the October 2015 Board remand, the AOJ obtained and associated with the record treatment records from the VA Loma Linda Healthcare System; provided the Veteran with a VA examination as to his bilateral pes planus in December 2015; and readjudicated the claim in a December 2015 supplemental statement of the case.  However, in its May 2016 remand, the Board found the December 2015 VA examination to be inadequate for decision-making purposes, and therefore again remanded the claim.

The May 2016 Board remand directed the AOJ to obtain treatment records from the VA Loma Linda Healthcare System from July 2000 to September 2014 and from October 2015 to the present; provide the Veteran another VA examination as to his bilateral pes planus; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the May 2016 Board remand, the AOJ obtained treatment records from the VA Loma Linda Healthcare System consistent with the May 2016 remand directives; provided the Veteran with a VA examination in June 2016 as to his bilateral pes planus that was consistent with and responsive to the October 2015 and May 2016 Board remand directives; and readjudicated the claim in the September 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the October 2015 and May 2016 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clearly and unmistakably was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Veteran seeks entitlement to service connection for bilateral pes planus.  He contends that he entered the military with flat feet, but that the boots issued to him during his active service aggravated the condition.  He has reported that he could barely keep pace with his fellow soldiers because of the constant pain and that he did not report the issues because he believed he would be disciplined for going to sick call.  See VA Form 21-0958, Notice of Disagreement, received in October 2014.  He also reports that he was told to wear extra layers of socks to protect his feet, but that doing so did not help and that he developed painful blisters after going on long marches.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in November 2014.

Turning to the relevant evidence of record, the December 2015 VA examiner diagnosed the Veteran with bilateral pes planus.  Therefore, there is evidence of a current disability of bilateral pes planus.

A December 1962 report of medical examination for entrance into active service indicates that the Veteran had a normal evaluation of the feet.  The Veteran is therefore presumed to have been in sound condition as to his feet when examined, accepted, and enrolled for service.  See 38 U.S.C.A. §§ 1111, 1132.  The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability both preexisted the Veteran's active service and was not aggravated by such service.  Id.

In that regard, an October 1961 pre-induction report of medical examination notes third degree bilateral pes planus.  The Veteran's service treatment records show that, in March 1963, he was found to have a corn on the little toe of the left foot.  In July 1963, he was noted as having a sore or corn on the smallest toe of the left foot.  The Veteran denied a history of foot trouble on a September 1964 report of medical history for separation from active service.  A September 1964 report of medical examination for separation shows that the Veteran had a normal evaluation of the feet.  Accordingly, the October 1961 pre-induction report of medical examination indicates that the Veteran's bilateral pes planus may have preexisted his active service, and the service treatment records suggest that the condition may have been aggravated by his active service.  To determine whether the Veteran's bilateral pes planus clearly and unmistakably preexisted his active service and was not aggravated by such service, the Board turns to the competent medical opinion evidence of record.

Initially, the Board acknowledges the Veteran's assertions that his pes planus was aggravated by his use of poorly fitting boots during his active service.  The Veteran is considered competent to report the onset and continuity of pain, sores on the feet, and other such symptoms that are observable through the senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds him credible in this regard, as there is nothing in the record that impugns his assertions as to in-service foot pain, and the service treatment records confirm that he was diagnosed with sores and corns during his active service.  However, the Veteran is not considered competent to determine whether a preexisting condition was aggravated by his active service or whether his current bilateral pes planus had its onset during the Veteran's active service or is otherwise etiologically related to his active service, as doing so requires medical knowledge and expertise he has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, his statements are not considered probative as to the matter.  In this case, the relevant competent medical opinion evidence consists of the December 2015 and June 2016 VA examiners' findings and opinions.

The December 2015 VA examiner reviewed the record and examined the Veteran.  He noted the Veteran's reports on examination of having had bilateral flat feet prior to entrance into active service, but that his flat feet became painful and worsened throughout his active service due to the repetitive stresses of training.  The examiner opined that the Veteran's bilateral pes planus clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  As a rationale for the opinion, the examiner explained that asymptomatic bilateral pes planus was noted on the October 1961 pre-induction medical examination report.  Although the Veteran reports a history of service activity related symptoms, no record of medical assessment or treatment is found, available, or provided.  In addition the Veteran had no history of foot problems on the 1964 separation examination.  Furthermore, there is no record of medical assessment or treatment provided soon after separation or until a 2014 VA podiatry evaluation.

The Board affords probative weight to the December 2015 VA examiner's opinion that the Veteran's bilateral pes planus clearly and unmistakably preexisted his active service because the opinion is consistent with the evidence of record, to include the October 1961 pre-induction medical report and the Veteran's statements in the record and on examination.  However, the Board does not afford probative weight to the December 2015 VA examiner's opinion that the Veteran's bilateral pes planus was not aggravated by his active service because the opinion does not reflect consideration of the Veteran's competent and credible assertions that he experienced increased pain during his active service or of the service treatment records showing that the Veteran was diagnosed with corns and sores of the left foot.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).

The June 2016 VA examiner also reviewed the record and examined the Veteran.  He noted the Veteran's reports on examination that he had asymptomatic flat feet when he enlisted for active service, but that he developed chronic pain and foot problems during his active service, that his boots would rub against his feet while he marched, and that he was treated for corns and blisters during his active service.  The examiner opined that the Veteran's bilateral pes planus clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  As a rationale for the opinion, the examiner explained that the Veteran entered active military service with third degree pes planus, as noted on the medical examination report and as stated by the Veteran himself.  The Veteran's current pes planus is still consistent with third degree pes planus.  The Veteran's in-service pain and blisters did not worsen or improve the preexisting pes planus.  The clavus, corn, and sore on the left foot treated during the Veteran's active service are considered skin conditions and did not worsen or improve the Veteran's pes planus condition.  The Veteran's pes planus is simply a physiologic arch abnormality.  His current foot pain is more likely due to his diabetic peripheral neuropathy.

The Board affords probative weight to the June 2016 VA examiner's opinion because it was based on a review of the record and an in-person examination of the Veteran, is supported by well-reasoned rationale that provides insight into the examiner's medical reasoning, and reflects consideration of all relevant evidence, to include the Veteran's assertions of in-service pain and sores.  See Nieves- Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. 444.  The examiner clearly explained that the current bilateral pes planus is comparable in severity to that reflected on the October 1961 pre-induction medical examination report, suggesting that the condition has not changed significantly since then.  He also clearly explained that the clavus, corn, and sore treated during the Veteran's active service are skin conditions and not related to the physiologic arch abnormality of pes planus.

The Board notes that, in a separate examination report, the June 2016 VA examiner opined that the Veteran's current foot dermatitis and tinea pedis are related to the Veteran's in-service clavus, corn, and sore on the left foot.  The Veteran has since been service connected for those disabilities.  See May 2017 rating decision.  Therefore, they are not for consideration herein.

In summary, the December 1962 report of medical examination for entrance into active service includes no indication of bilateral pes planus.  However, the October 1961 pre-induction medical examination report does note third degree bilateral pes planus.  The Veteran has stated multiple times that he entered active service with the pes planus.  He has at no time asserted that the condition did not exist prior to his entrance into active service.  The Board accepts the December 2015 VA examiner's opinion as probative evidence that the October 1961 pre-induction medical examination report clearly and unmistakably shows that the Veteran's bilateral pes planus preexisted his active service.  The Board also accepts the June 2016 VA examiner's opinion that the evidence clearly and unmistakably shows that the Veteran's bilateral pes planus was not aggravated beyond its natural progression by his active service.  In providing that opinion, the June 2016 VA examiner adequately considered the Veteran's competent and credible assertions of in-service foot pain and sores.  As such, the Board concludes that the probative evidence of record indicates that the Veteran's bilateral pes planus clearly and unmistakably existed prior to his entrance into active service and clearly and unmistakably was not aggravated beyond its natural progression by his active service.  Therefore, the presumption of soundness is rebutted and service connection for bilateral pes planus is not available.  38 U.S.C.A. §§ 1111, 1132.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for bilateral pes planus.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


